﻿There is a universal consensus today as to the far-reaching changes that are taking place in the world, changes that carry with them great hopes for a better future. This explains what is most special about this session of the General Assembly which, more them drawing up a diagnosis of the present international situation, should gear Its work to optimising and rendering irreversible the positive developments that now characterize the state of international relations. The progress made in the field of disarmament, in the process of the normalising of relations between the United States and the Union of Soviet Socialist Republics, and towards the peaceful settlement of the various conflicts in different parts of the world do seem to indicate that mankind is turning a new corner in an optimistic spirit. The Secretary-General of the Organization# Mr. Javier Perez de Cuellar# expresses this situation in his report very ably and clearly# interpreting the feelings of the international community with the insight and political vision he has always shown in the exercise of his lofty duties. This is an opportunity for us to encourage him and to assure him of our steadfast support and appreciation.
The changes under way are not the result of chance. It would be illusory to believe that the process we are witnessing is simply the result of isolated phenomena or intrinsic mechanisms.
The rejection of the deterministic view by the community of nations is evident in the constant efforts of our universal Organization not only to preserve the world from destruction and the various ills that beset it politically, economically and socially, but also to build the foundations of the future. Our common future depends on the individual and collective attitudes we assume today, the maturity and good sense we bring to our actions, the conscience and interaction of our activities and the complementarily of our interests.
The progress made over the last two years on the way to detente and in the settlement of regional conflicts in particular are encouraging indications that awareness of this is beginning to emerge. The time is ripe, then# for action to give a new direction to international relations. Will we be able to rise to this historic occasion?
It is urgent that substantial steps be taken especially in the field of disarmament in line with the historic Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - between the United States and the Soviet Union. We feel, moreover, that the negotiations under way should soon produce tangible results leading to the elimination and complete prohibition of chemical weapons and the reduction of conventional weapons at the lowest possible level.
Never since the end of the Second World War has mankind accumulated so much goodwill and success along the way to peace, mutual understanding and the creation of conditions favourable to peace and to more human international relations.
In the present trends and the prospects they are opening up we see the expression of a humanism justified and stimulated by growing world interdependence and mutual contacts between peoples, cultures and development processes. But there can be no real prosperity so long as it remains the privilege of a few, so long as it is confined to certain areas of the planet and factors of progress and backwardness, stability and confrontation, continue to exist side by side.
The debt crisis, the fall in exports, the stagnation and decline in the growth rate of developing countries, the continuous deterioration in the terms of trade and the decline in real terms of Official Development Assistance are some of the principal features of the present international economic order that stand in sharp contradiction to the growing interdependence of nations.
Against that background, the economic situation of Africa is especially affected by the repercussions of the world economic crisis which are aggravated by the devastating effects of prolonged drought and other natural disasters. The correction of imbalances and the reversing of trends in the present international economic situation requires the introduction of vigorous structural reforms throughout the system, especially as regards its monetary and financial aspects, if we wish to prevent the development of some States taking place at the expense of others.
The struggle to introduce a new international economic order is thus as relevant and urgent as ever. In recent years there have been many initiatives to eliminate imbalances and their harmful effects on the developing countries, which indicates the dawning awareness of the need to identify the causes of these ills and to unite in our efforts to eradicate them.
The adoption at the twelfth special session of the General Assembly of the Programme of Action for African Recovery and Development 1986-1990, in the mid-term review of which we are now engaged, the platform adopted for settlement of the urgent problem of debt, and the results of the International Conference on the Relationship Between Disarmament and Development illustrate the growing concern of the international community with regard to development problems.
We must, however, recognize that practical and comprehensive initiatives to give substance to our will to build a new world economic system based on justice and equity are still lacking. 
The failure to meet the target foe official development assistance set in the United Nations International Development Strategy is a clear illustration of this fact and indicates the need to consider carefully the objectives and priorities with respect to international co-operation.
At the beginning of my statement 1 referred to the universal consensus that is emerging with regard to the changes now occurring in international relations. The broad prospects opened up through the peaceful settlement of disputes and the elimination of tensions in regions such as southern Africa, South-East Asia and Central America give us hope that these indications are not just temporary ones. In Afghanistan, in Kampuchea, in Central America, Chad, Western Sahara, Cyprus and the Gulf, we are seeing signs of hope that prove that peace is possible when there is a real will to make use of dialogue and co-operation in settling problems between States. We hope that the political realism shown by the different parties involved in these matters will become ever stranger and permit the definitive removal of the obstacles that continue to prevent a return to peace, stability and understanding in these regions.
Nevertheless, we cannot fail to be concerned over the lack of progress in the search for a peaceful and lasting solution to the questions of the Middle East, the Korean peninsula and East Timor in particular.
Of all the conflicts that have shaken the world over the last four decades, the conflict that persists in the Middle East is certainly one of the most complex and dangerous for world stability.
To be just and lasting, any settlement of the Middle East situation must take into account the inalienable rights of the Palestinian people to self-determination and to their own State, as well as the right of all States of the region to have their national independence and territorial integrity respected and to live securely within internationally recognized boundaries. In the case of East Timor we encourage the Secretary-General to continue his good offices with a view to the full affirmation of the inalienable rights of the people of East Timor to self-determination and independence.
In southern Africa the negotiations under way have contributed to a change in the political climate and have brought progress in efforts to create conditions conducive to a global solution of the conflict in the region. We welcome this development but we must continue to express our concern over the persistence of apartheid in South Africa.
The visit I have just made to the People's Republic of Angola and the People's Republic of Mozambique enabled me to observe the commitment to the constructive spirit and open-mindedness that characterize the position of those Governments in seeking a peaceful, just and lasting solution to the problems of southern Africa.
In this context and although we remain alert to the positive direction the talks en South-West Africa are taking and the prospects of peace which they open up, the international community must be firm in pursuing its endeavours with a view to the implementation of Security Council resolution 435 (1978) and to the elimination of the system of apartheid as a necessary step towards guaranteeing peace stability and democracy in that part of the African continent
The election of Mr. Dante Caputo to the presidency of the General Assembly at this session which is taking place at such an important juncture is due recognition of his great abilities and competence in carrying out these delicate tasks.
We are unanimous in recognizing the importance of this stage in human history. A new spirit of dialogue tolerance and agreement prevails in the world today and should be sustained. This cannot but contribute to the strengthening of the role of the United Nations in resolving conflicts solving the problems of development and preserving international peace and security. The award of the Nobel Peace Prize to the United Nations peace-keeping forces is a timely and well-deserved tribute to the courage and dedication of all of these men of good will.
This session should echo the new sensitivity and the new approach £hat prevail in facing the problems of our era, showing a spirit of willingness to engage in dialogue and our ability to recognise the true challenges that we face today in analysing and discussing the questions on our agenda. We feel sure that, together; we can take advantage of this historic occasion and usher in the new dawn that is now breaking, with confidence in our ability to join forces as we build a new reality ever closer to mankind's deepest aspirations.
